Vanguard New Jersey Long-Term Tax-Exempt Fund Supplement to the Prospectus and Summary Prospectus Dated March 28, 2013 Prospectus and Summary Prospectus Text Changes The following text replaces similar text under Investment Advisor: Portfolio Manager Mathew M. Kiselak, Principal of Vanguard. He has managed the Fund since 2013. Prospectus Text Changes The following text replaces similar text for the New Jersey Long-Term Tax-Exempt Fund under the heading Investment Advisor : Mathew M. Kiselak , Principal of Vanguard. He has worked in investment management since 1987; has managed investment portfolios since 1990; has been with Vanguard since 2010; and has managed the New Jersey Long-Term Tax-Exempt Fund since 2013. Education: B.S., Pace University. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 14 062013 Vanguard California Intermediate-Term Tax-Exempt Fund Supplement to the Prospectus and Summary Prospectus Dated March 28, 2013 Prospectus and Summary Prospectus Text Changes The following text replaces similar text under Investment Advisor: Portfolio Managers James M. DArcy, CFA, Portfolio Manager. He has managed the Fund since 2011 (co-managed since 2013). Adam M. Ferguson, CFA, Portfolio Manager. He has co-managed the Fund since 2013. Prospectus Text Changes The following text replaces similar text for the California Intermediate-Term Tax-Exempt Fund under the heading Investment Advisor : James M. DArcy , CFA, Portfolio Manager. He has worked in investment management since 1996; has managed investment portfolios since 1999; and has managed the California Intermediate-Term and California Long-Term Tax-Exempt Funds since joining Vanguard in 2011 (co-managed the California Intermediate-Term Tax-Exempt Fund since 2013). Education: B.A., University of Colorado. Adam M. Ferguson , CFA, Portfolio Manager. He has been with Vanguard since 2004; has worked in investment management since 2008; and has co-managed the California Intermediate-Term Tax-Exempt Fund since 2013. Education: B.S., Wilmington University. CFA ® is a trademark owned by CFA Institute. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 75 062013 Vanguard New York Long-Term Tax-Exempt Fund Supplement to the Prospectus and Summary Prospectus Dated March 28, 2013 Prospectus and Summary Prospectus Text Changes The following text replaces similar text under Investment Advisor: Portfolio Managers Mathew M. Kiselak, Principal of Vanguard. He has co-managed the Fund since 2013. Adam M. Ferguson, CFA, Portfolio Manager. He has co-managed the Fund since 2013. Prospectus Text Changes The following text replaces similar text for the New York Long-Term Tax-Exempt Fund under the heading Investment Advisor : Mathew M. Kiselak , Principal of Vanguard. He has worked in investment management since 1987; has managed investment portfolios since 1990; has been with Vanguard since 2010; and has co-managed the New York Long-Term Tax-Exempt Fund since 2013. Education: B.S., Pace University. Adam M. Ferguson , CFA, Portfolio Manager. He has been with Vanguard since 2004; has worked in investment management since 2008; and has co-managed the New York Long-Term Tax-Exempt Fund since 2013. Education: B.S., Wilmington University. CFA ® is a trademark owned by CFA Institute. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 76 062013
